Citation Nr: 0810292	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-21 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a heart disorder to 
include as secondary to service-connected anxiety reaction.


REPRESENTATION

Appellant represented by:	Veterans of World War I of the 
U.S.A., Inc.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to August 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied service connection for bilateral hearing 
loss, tinnitus, and a heart condition.  

The issues of entitlement to service connection for tinnitus 
and for a heart disorder to include as secondary to service-
connected anxiety reaction are REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.


FINDING OF FACT

The veteran's bilateral hearing loss, although considered 
disabling for VA purposes under 38 C.F.R. § 3.385, began 
after his active duty and was not caused by any incident of 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, and an organic disease of the nervous system 
(sensorineural hearing loss) is not presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2004, September 
2004, and April 2005; rating decisions in July 2004 and May 
2005; and a statement of the case in May 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  As the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for service connection for 
bilateral hearing loss, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (2006) (specifically declining to 
address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a supplemental statement 
of the case issued in January 2008.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination and 
opinion in relation to this claim.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service, or within a 
pertinent presumption period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service or in the presumption period 
is not shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

To prevail on the issue of service connection on the merits, 
there must be medical evidence of (1) a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When an injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d) (2007).  This provision does 
not establish a presumption of service connection.  It eases 
a combat veteran's burden of demonstrating the occurrence of 
some in-service incident to which the current disability may 
be connected.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).  The reduced evidentiary burden only applies to the 
question of service incurrence, and not to the question of 
either current disability or nexus to service; both of these 
inquiries generally require competent medical evidence.  
Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 
9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 
(1996).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss is not 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Although the veteran states that he has difficulty hearing, 
the audiometric test results must meet the regulatory 
requirements for establishing a disability.  Then, if a 
current disability by VA criteria of bilateral hearing loss 
exists, there must be a determination of a relationship 
between that disability and an injury or disease incurred in 
service, or some other manifestation of the disability in 
service.  38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 
155 (1993).

The veteran claims that he was exposed to acoustic trauma due 
to combat in service and, as a result, suffers bilateral 
hearing loss.  According to his service separation record, 
the veteran's military occupation specialties were radio 
operator, scout observer, and field artillery fire control.

Upon careful review of all the evidence of this case, the 
Board finds that no competent medical evidence of record 
relates the veteran's bilateral hearing loss to service.

Service medical records are negative for complaints, 
findings, or diagnosis of bilateral hearing loss.  Thus, the 
evidence does not show a level of hearing at the time of 
separation from service that is considered disabling for VA 
purposes under 38 C.F.R. § 3.385.

The Board notes that the veteran filed a claim for VA 
disability benefits at the time of his separation from 
service in August 1945 which did not include bilateral 
hearing loss.  

At a July 2004 VA audiological examination, the veteran 
complained of bilateral hearing loss which was first noticed 
25 to 35 years earlier.  He reported that in service he was a 
forward observer for artillery for more than three years and 
denied post service occupational or recreational noise 
exposure.  The veteran's auditory thresholds for the right 
ear at the frequencies of 2000 and 3000 Hertz were 40; and 
the threshold at the frequency of 4000 Hertz was 50.  The 
veteran's auditory thresholds for the left ear at the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz were 
greater than 40.  In addition, his speech recognition score 
using the Maryland CNC Word List for his right ear was 82 and 
for his left ear was 52 percent.  Thus, his level of hearing 
in both ears is considered disabling for VA purposes under 38 
C.F.R. § 3.385.  

The VA examiner diagnosed mixed hearing loss.  The VA 
examiner stated that the relationship between the hearing 
loss and military service was purely speculative.  That is, 
the evidence did not support an opinion in the veteran's 
favor.  The examiner stated that the veteran's current right 
ear sensorineural hearing loss was not unexpected for his 
age.  The veteran's left ear hearing appeared to have a 
conductive component and this was not likely caused by 
military noise exposure.  

VA outpatient treatment records show that the veteran was 
provided with hearing aids in November 2004.  These records 
show treatment to improve the veteran's hearing, however they 
do not provide a link between the veteran's current bilateral 
hearing loss and service.  

The veteran believes that he has bilateral hearing loss 
related to service.  While the veteran is capable of 
providing evidence of symptomatology, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, such as the degree of disability produced by the 
symptoms or the condition causing the symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board notes that, 
although the veteran is not competent to render a medical 
opinion or formulate an etiology of his current hearing loss, 
he is competent to present evidence of noise exposure.  
Collette v. Brown, 82 F.3d 389 (1996).

The Board finds that the veteran's service medical records do 
not show bilateral hearing loss that is recognized as a 
disability under the provisions of 38 C.F.R. § 3.385.  
Organic diseases of the nervous system, to include 
sensorineural hearing loss, are entitled to presumptive 
service connection if manifest to a compensable degree within 
one year of discharge.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  There is no post-service medical 
evidence of record showing bilateral sensorineural hearing 
loss manifested to a compensable degree within one year 
following separation from active service.  Therefore service 
connection is not warranted on a presumptive basis.   

The veteran contends that VA may not use age to deny a claim.  
For some VA claims, the claim must be evaluated without 
consideration of the veteran's age, however, this case is not 
one to which that applies as, in this instance, the 
audiological examiner related the etiology of the claimed 
disorder to the veteran's age. 

The veteran currently has bilateral hearing loss that 
constitutes a disability as defined by 38 C.F.R. § 3.385.  
However, the probative medical evidence does not link current 
bilateral hearing loss to service or any incident in service.  
The Board finds that the probative medical evidence provides 
negative evidence against this finding.  The examiner found 
that the type of left ear hearing loss was not likely caused 
by military noise exposure and the right ear sensorineural 
hearing loss was not unexpected for his age.  Furthermore, 
the evidence does not show hearing loss disability in service 
or to a compensable degree within one year following his 
separation from service.  As the preponderance of the 
evidence is against the claim for service connection for 
bilateral hearing loss, the claim must be denied. 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

The veteran seeks entitlement to service connection for a 
heart disorder to include as secondary to his service-
connected chronic anxiety reaction.  The Board notes that an 
August 1945 rating decision granted service connection for 
psychoneurosis, anxiety manifested by several symptoms which 
included occasional pain in the chest.  

At a May 2004 VA heart examination, the examiner's review of 
the claims file and electronic medical records found no 
mention that the veteran had a heart condition.  He had 
hypertension, diabetes mellitus, and hyperlipidemia, which in 
addition to chronic emotional anxiety and stress/anxiety 
neurosis were predisposing factors or risks for a heart 
condition.  The examiner noted that it was as likely as not 
that his episodes of grabbing chest pain associated with 
tachycardia at the time of examination were a heart related 
condition predisposed by anxiety due to stress.  The examiner 
noted this might be an angina type symptom but as the veteran 
had not had any cardiac work up there was no possible way to 
diagnosis it definitely as a heart condition.  The examiner 
concluded that an opinion about the veteran's current heart 
status would be speculative, considering the presence of 
multiple risk factors for a heart condition.  The issue could 
not be resolved without further examination with further 
testing, possibly even a cardiac catheterization to 
definitely evaluate his heart status.

Private medical records show that in August 2004, a few 
months after the VA heart examination, the veteran underwent 
a cardiac catheterization, angioplasty, and stent.  The 
summary of the procedure included stenosis of proximal 
circumflex artery, right coronary artery disease, and mitral 
and aortic valve disease.  Based on these additional medical 
records which show a current heart condition, further 
development is needed.  These records should be reviewed by 
the May 2004 medical examiner and an addendum to the medical 
opinion provided as to whether there is a link between the 
veteran's service-connected anxiety disorder and a heart 
disorder.  38 C.F.R. § 3.159(c)(4) (2007).  

The Board further notes that service connection shall be 
granted on a secondary basis under the provisions of 38 
C.F.R. § 3.310(a) where it is demonstrated that a service-
connected disorder has aggravated a nonservice-connected 
disability, but in such a case the veteran may be compensated 
only for the degree of additional disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, the medical 
examiner should also address whether the veteran's service-
connected anxiety disorder has aggravated any heart 
condition.  

In addition, the veteran seeks entitlement to service 
connection for tinnitus claimed as due to acoustic trauma in 
service during combat.  As discussed above, he related having 
been a forward observer for artillery for more than three 
years during military service and denied occupation or 
recreational noise exposure.  At a VA audiological 
examination in July 2004, he stated that the tinnitus was 
unilateral, in his left ear, and was constant.  The examiner 
diagnosed subjective tinnitus and opined that the 
relationship between the tinnitus and military service was 
purely speculative.  He found that the evidence did not 
support an opinion.  However, he did not provide a rationale 
for that opinion.  It would be helpful to know the basis for 
his opinion prior to a determination, thus, further 
development is needed.  38 C.F.R. § 3.159(c)(4) (2007).

Accordingly, the case is REMANDED for the following action:

1.  After securing the pertinent 
information and necessary authorization, 
request private medical records and VA 
medical records pertaining to the 
veteran's heart condition from August 2004 
to the present time. 

2.  After any additional medical records 
are received and associated with the 
claims file, request that the VA physician 
who provided a heart examination and 
opinion in May 2004 provide an addendum.  
The claims folder must be made available 
to and be reviewed by the examiner and the 
review should be noted in the report.  If 
an additional examination is necessary, 
schedule one.  If the examining physician 
is no longer available, please have 
another VA physician review the claims 
file and provide the requested opinion 
with the option of an additional 
examination if needed.  The examiner 
should opine whether it is as likely as 
not (50 percent or greater probability) 
that the veteran's heart condition is 
etiologically related to service or to his 
service-connected chronic anxiety 
reaction.  The examiner should further 
state whether it is as likely as not (50 
percent or greater probability) that the 
heart condition is aggravated (permnently 
increased in severity beyond the natural 
course of the condition) by the chronic 
anxiety reaction.  A rationale should be 
provided for all opinions expressed.   

3.  Request that the VA audiologist who 
performed an audiological examination in 
July 2004 provide a rationale for his 
opinion that the relationship between the 
veteran's tinnitus and military service 
was purely speculative.  The examiner 
should opine whether it is as likely as 
not (50 percent or greater probability) 
that the veteran's tinnitus is related to 
noise exposure in service and provide a 
rationale for the opinion.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction 
with the review and the review should be 
noted in the report.  If an additional 
examination is necessary, schedule one.  
If the examining VA audiologist is no 
longer available, please have another VA 
audiologist review the claims file and 
provide the requested opinion with the 
option of an additional examination, if 
needed.  

4.  Then, readjudicate the veteran's 
claims.  If the benefits sought on appeal 
remain denied, issue a supplemental 
statement of the case and allowed the 
appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other appropriate action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


